           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                             PLAINTIFF

v.                       No. 3:17-cv-226-DPM

RENA WOOD                                               DEFENDANT

                               ORDER
     The Court notes Wood's belated response, NQ 168, about money
for Mrs. Stiny's care. In the spirit of open books, which the Court
directed for the apartment-related income and expenses, the Court
directs Centennial to provide Wood's lawyers an interim report on Mrs.
Stiny' s recent expenses, and recent income on guardianship assets held,
by 16 November 2018.
        So Ordered.

                                                        f/
                                      D.P. Marshall Jr.
                                      United States District Judge
